DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final office action is in response to the communication filed on filed on
12/29/2020.
Claims 1, 4, 6-7, 11-12, 15, and 17-24 are currently pending and have been examined.


Claim Objections
	Claims 7 is objected to because of the following informalities:  Claims 7 should read “The method of claim [[5]] 1, further comprising…”.  Appropriate correction is required.


Response to Arguments
Applicant’s arguments, see page 8, filed 12/29/2020, with respect to the objections to claims 7, 10, 18, and 20 have been fully considered and are persuasive. The objections of claims 7, 10, 18, and 20 has been withdrawn. 
Applicant’s arguments, see page 8, filed 12/29/2020, with respect to 35 U.S.C. 112 have been fully considered and are persuasive. The 112(b) rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 8, filed 12/29/2020, with respect to 35 U.S.C. 101 have been fully considered and are persuasive. The 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments (see pages 9-10) with respect to the 35 U.S.C. 102 rejection of independent claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, Applicant’s arguments see page 10 filed 12/29/2020 with respect to the 35 U.S.C. 103 rejection of claims 4, 6-7, 12, 15, and 18-20 have been fully considered but they are not persuasive. Applicant argues the 103 rejections should be withdrawn based on dependency to the independent claims which Applicant argues are allowable. For reasons stated below, independent claims 1 and 11, as well as newly added independent claim 21, are rejected under new grounds of rejection under 35 U.S.C. 103.   However, it is noted claim 17 is allowable but for dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4, 7, 11-12, 15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burch (US 2016/0239802 A1) in view of Siris (US 2016/0180289 A1) further in view of Senger (US 2018/0096287 A1) further in view of Breed (US 6919803 B2).

Claim 1 – 
Burch teaches:
A method for measuring cargo capacity and monitoring cargo within a cargo container, the method comprising: reading, by a monitoring system of the cargo container, a plurality of 
 generating, by the monitoring system, a three-dimensional map of an interior of the cargo container based on reading the plurality of 
reading, by the monitoring system, one or more non-spatial sensors installed on or within the cargo container(see [0030] describing the system including other sensors, apart from the dimensioning depth sensor, including light sensors or movement sensors);
 determining, by the monitoring system, available cargo capacity within the cargo container based on the three-dimensional map of the interior of the cargo container 
 transmitting, from the monitoring system to a cloud-based cargo management system, the determined available cargo capacity within the cargo container (see 
monitoring, by the monitoring system, the interior of the cargo container using the generated three-dimensional map of the interior of the cargo container, the plurality of 
 determining, by the monitoring system and based on the monitoring of the interior of the cargo container, a change has occurred in the interior of the cargo container (see [0098] describing if the internal sensing device detects a change within the container); and


	While Fig. 4A of Burch is a two-dimensional illustration of the mapping, the mapping of the interior of the cargo container of Burch is a three-dimensional map of the entire interior of the cargo container. For example, Burch maps the storage space using 
	Burch teaches detecting cargo capacity using a variety of sensors, those sensors are not explicitly said to be LiDAR sensors. Siris further teaches wherein the plurality of spatial sensors comprises one or more light detection and ranging (LiDAR) sensors (see [0055] describing a detection device that may utilize LIDAR; see also [0064]-[0065] and Fig. 4 describing utilizing detection devices to scan the interior of a receptacle loaded with assets and generating mapping data; see also [0062] describing that a receptacle may be a storage container or a delivery vehicle).
	The system for locating assets utilizing light detection and ranging of Siris is applicable to the logistics management system of Burch as they both share characteristics and capabilities, namely, they are directed to shipping and logistics management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logistics management system of Burch to include LiDAR sensors, as taught by Siris. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Burch in order to “facilitate optimal space usage in loading receptacles” ([0006]).
	While Burch teaches using other sensors (see [0030] describing the system including other sensors, apart from the dimensioning depth sensor, including light sensors or movement sensors), Burch does not necessarily teach reading, by the monitoring system, one or more non-spatial sensors installed on or within the cargo 
	The system for re-routing of deliveries of Senger is applicable to the logistics management system of Burch as they both share characteristics and capabilities, namely, they are directed to shipping and logistics management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logistics management system of Burch to include non-spatial sensors detecting capacity, as taught by Senger. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Burch in order to “to improve the efficiency of transporting packages” ([0009]-[0010] describing improving delivery efficiency by identifying additional packages that may be picked-up and capacity to carry more packages of a delivery agent).
	Breed further teaches in response to determining a change has occurred in the interior of the cargo container, further determining, by the monitoring system, whether the change in the interior of the cargo container is an expected change based 
	The system for asset monitoring of Breed is applicable to the logistics management system of Burch as they both share characteristics and capabilities, namely, they are directed to shipping and logistics management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logistics management system of Burch to include monitoring the detected changes to determine if the changes are expected based on the location, as taught by Breed. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Burch in order to improve cargo security (see col. 1 ll. 28-67).
	While Breed teaches whether a change is expected, which implies that expected information is known and stored, it does not explicitly teach storing that known or expected schedule and route. Senger further teaches maintaining, by a cargo management system, route and schedule information for the cargo container (see [0010] describing the state of the delivery agent being monitored and that state 

Claim 4 – 
	Burch in view of Siris further in view of Senger further in view of Breed teaches the method of claim 1 as described above.
	Senger further teaches:
The method of claim 1, wherein the one or more non-spatial sensors comprise a weight sensor, a light sensor, an acoustic sensor, a motion sensor, or a camera (see [0069] describing that sensors on a delivery agent may include scanners that gather capacity data, as well as weight sensors "such that a remaining capacity may be assessed based on a detected weight of packages on the delivery agent"; see also [0009] indicating that the delivery agent may be a delivery truck, train, or car).

	See above for rationale to combine.

Claim 7 – 
	Burch in view of Siris further in view of Senger further in view of Breed teaches the method of claim 1 as described above.
	Breed further teaches:
The method of claim 1, further comprising, in response to determining the change in the interior of the cargo container is not an expected change based on the route and schedule information for the cargo container, transmitting one or more notifications of the change in the interior of the cargo container to the cloud-based cargo management system (see col. 15 ll. 14-55 describing that if detected motion deviates from expected handling of the container based on the container's current location, the system may notify law enforcement personnel; see also col. 11. ll. 17-26 describing transmitting container information to a facility where the information is stored, reviewed, monitored, and/or retransmitted to another location).

Claim 11 –
	Burch teaches:
A system comprising: a cloud-based cargo management system (see [0045]-[0046] describing storing container information in a cloud based database);
 a cargo container (see Fig. 3A-4B; see also [0028]-[0029] describing a container with an internal sensing device including one or more dimensioning depth sensors);
 a plurality of 
One or more non-spatial sensors installed on or within the cargo container (see [0030] describing the system including other sensors, apart from the dimensioning depth sensor, including light sensors or movement sensors); and
 a cargo monitoring system installed on or within the cargo container and comprising a processor and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to measure cargo capacity and monitor cargo within the cargo container (see [0038]-[0039] describing the computer components of the system) by: 
reading the plurality of spatial sensors, generating a three-dimensional map of an interior of the cargo container based on reading the plurality of 
transmitting, to the cloud-based cargo management system, the determined available cargo capacity within the cargo container (see [0046] describing that the server stores information collected from the sensor including what is stored in the container and other container and sensor information; see also [0045] explaining that the server may include one or more databases and that the databases may be implemented with cloud technology),
monitoring the interior of the cargo container using the generated three-dimensional map of the interior of the cargo container, the plurality of 
 determining based on the monitoring of the interior of the cargo container, a change has occurred in the interior of the cargo container (see [0098] describing if the internal sensing device detects a change within the container); and


	While Fig. 4A of Burch is a two-dimensional illustration of the mapping, the mapping of the interior of the cargo container of Burch is a three-dimensional map of the entire interior of the cargo container. For example, Burch maps the storage space using sensors to scan the storage space (see [0098]), which is the interior of a container that has three-dimensions (see [0029] describing the sensors on the ceiling, floor, and/or interior walls of the container as scanning the interior of the storage space that map and capture information on dimensions and depth in the storage space). 

	While Burch teaches using other sensors (see [0030] describing the system including other sensors, apart from the dimensioning depth sensor, including light sensors or movement sensors), Burch does not necessarily teach reading, by the monitoring system, one or more non-spatial sensors installed on or within the cargo container and wherein determining the available cargo capacity within the cargo container is further based on reading at least one of the one or more non-spatial sensors. Senger teaches reading, by the monitoring system, one or more non-spatial sensors installed on or within the cargo container and wherein determining the available cargo capacity within the cargo container is further based on reading at least one of the one or more non-spatial sensors (see [0069] describing that sensors on a delivery agent may include scanners that gather capacity data, as well as weight sensors "such that a remaining capacity may be assessed based on a detected weight of packages on the delivery agent"; see also [0009] indicating that the delivery agent may be a delivery truck, train, or car). See above for rationale to combine.

	While Breed teaches whether a change is expected, which implies that expected information is known and stored, it does not explicitly teach storing that known or expected schedule and route. Senger further teaches maintaining, by a cargo management system, route and schedule information for the cargo container (see [0010] describing the state of the delivery agent being monitored and that state including the current schedule or route and the expected or desired arrival time; see also [0031] describing storing state data of a delivery agent). See above for rationale to combine.

Claim 12 – 

	Burch further teaches:
The system of claim 11, wherein the cloud-based cargo management system comprises a processor and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to manage cargo capacity within the cargo container (see [0038]-[0039] describing the computer components of the system) by: 

 receiving, from the cargo monitoring system, the cargo capacity information for the cargo container (see [0098] and Fig. 4A-4B describing the sensor detecting and mapping areas in the space that are occupied or unoccupied in the scanned container space; see also [0063] describing generating a depth map showing volume of what is left to be filled in the container; see also [0131] describing displaying container information including remaining storage capacity);
 determining whether the received cargo capacity information for the cargo container indicates a cargo capacity update for the cargo container (see [0094]-[0096] and Figs. 3B-3C describing updating the logistics information when the container is being loaded; see also [0154] describing a depth sensing device notifying an interface of the occupied storage space of the container after an item is loaded);
 

Senger further teaches:
maintaining route and schedule information for the cargo container (see [0082] and Fig. 5 step 502 describing obtaining delivery route and scheduled delivery time of a delivery agent; see also [0010] describing the state of the delivery agent being monitored and that state including the current schedule or route and the expected or desired arrival time; see also [0031] describing storing state data of a delivery agent);
and in response to determining the received cargo capacity information for the cargo container indicates a cargo capacity update for the cargo container, updating, the route and schedule information for the cargo container (see [0083]-[0087] and Fig. 5 steps 504-518 describing based on state data including unused capacity information, updating the delivery route and schedule; see also [0011]-[0012] describing updating the delivery route and schedule in response to an updated capacity information, giving the example of noting that the delivery truck is only partially full after a pick-up and determining if the truck may pick up additional packages; see also [0019] describing detecting state data on capacity with sensors).
	
	See above for rationale to combine.

Claim 15 – 
	Burch in view of Siris further in view of Senger further in view of Breed teaches the system of claim 11 as described above.
	Senger further teaches:
The system of claim 11, wherein the one or more non-spatial sensors comprise a weight sensor, a light sensor, an acoustic sensor, a motion sensor, or a camera (see [0069] describing that sensors on a delivery agent may include scanners that gather capacity data, as well as weight sensors "such that a remaining capacity may be assessed based on a detected weight of packages on the delivery agent"; see also [0009] indicating that the delivery agent may be a delivery truck, train, or car). 

	See above for rationale to combine.

Claim 18 – 
	Burch in view of Siris further in view of Senger further in view of Breed of teaches the system of claim 11 as described above.
	Breed further teaches:
The system of claim 11, wherein the instructions executed by the processor of the cargo monitoring system further cause the cargo monitoring system to, in response to determining the change in the interior of the cargo container is not an expected change based on the route and schedule information for the cargo 

	 See above for rationale to combine.

Claim 19 – 
	Burch in view of Siris further in view of Senger further in view of Breed of teaches the system of claim 18 as described above.
	Breed further teaches:
The system of claim 18, wherein the instructions executed by the processor of the cloud-based cargo management system further cause the cloud-based cargo management system to receive, from the cargo monitoring system, the notification information indicating the unexpected change in the interior of the cargo container and initiate a remedial action based on the received notification information (see col. 15 ll. 14-55 describing that if detected motion deviates from expected handling of the container notifying law enforcement personnel; see also col. 11. ll. 17-26 describing transmitting container information to a facility where the information is stored, reviewed, monitored, and/or retransmitted to another location).

	 See above for rationale to combine.

Claim 20 – 
	Burch in view of Siris further in view of Senger further in view of Breed of teaches the system of claim 19 as described above.
	Breed further teaches:
The system of claim 19, wherein initiating the remedial action is further based on one or more of the maintained route and schedule information for the cargo container, historical information maintained by the cargo management system, or third-party information related to a current location for the cargo container (see col. 15 ll. 14-55 describing that if detected motion deviates from expected handling of the container based on the container's current location, notifying law enforcement personnel; see also col. 11. ll. 17-26 describing transmitting container information to a facility where the information is stored, reviewed, monitored, and/or retransmitted to another location).

	 See above for rationale to combine.

Claim 21 – 
	The non-transitory computer-readable medium of claim 21 substantially mirrors the method of claim 1 and is rejected for the same reasons. Claim 21 further includes the elements of A non-transitory, computer-readable medium comprising a set of 

Claim 22 – 
	The non-transitory computer-readable medium of claim 22 substantially mirrors the method of claim 4 and is rejected for the same reasons.



Allowable Subject Matter
Claims 6, 17, 23, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 6, 17, 23, 24:  While Breed teaches detecting a change event in the interior of a cargo space and determining if it deviates from expected conditions and transmitting that information (see col. 14 ll. 61-col.15 ll. 13 describing that when an event is detected by the sensors in the container, the system changes the monitoring rate and transmits a signal with the monitored information;  see also col. 15 ll. 14-61 describing detecting a change in the interior of the container and determining if the motion deviates from expected handling of the container, and that when the container is determined to be expected to be in motion information from the sensors is monitored to determine information such as shifting container contents, unintended vibrations, or similar container information; see also  col. 13 ll. 1-22 describing using imagers to determine changes in the contents of a container), Breed does not necessarily require repeating “the mapping” and determining “available cargo capacity” during the change event. Further, it would not be obvious to combine Breed, Burch, Senger, and Siris to teach repeating mapping the cargo container and determining the cargo capacity during a detected change event.  







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse L Silvernail whose telephone number is (571)270-7151.  The examiner can normally be reached on M-F, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JESSE L SILVERNAIL/Examiner, Art Unit 3628      

/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628